PER CURIAM.
It seems almost conclusive, from reading the testimony of the defendant, that the loan made to the defendant was founded in usury. Before the case was closed, however, the plaintiff’s attorney, at whose office the transaction was consummated, requested to be allowed to testify in behalf of the plaintiff. This right was denied him by the trial justice, and this constitutes reversible error. Evidence might have been adduced which would have convinced the trial justice-of the legality of the loan, and this the plaintiff had the right to prove, if he could.
Judgment reversed, and new trial ordered, with costs to the appellant to abide the event.